NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11789

             GARY WONG vs. GEORGE V.H. LUU & others1
                 (and seven consolidated cases2).3



            Suffolk.     March 3, 2015. - July 15, 2015.

  Present:    Gants, C.J., Spina, Cordy, Botsford, & Duffly, JJ.


Practice, Civil, Attorney's fees. Attorney at Law, Conduct
     prejudicial to administration of justice.



     Civil action commenced in the Superior Court Department on
August 17, 2009.



    1
       Super 88 Allston, LLC; Hong Kong Supermarket, Inc.; Hong
Kong Supermarket Holding Corp.; Hong Kong Supermarkets of Mass.,
LLC; Hong Kong Supermarkets of Allston, LLC; Jeffrey Wu, also
known as Myint J. Kyaw; and Lucky Star Elmhurst, LLC.
    2
       Wincent International, Inc. vs. George V.H. Luu & others;
Tin World, Inc. vs. Super 88, LLC, & others; Hop Lee Trading
Co., Inc., & others vs. Wincent International, Inc., & others;
Cheng Liu & others vs. Winvest LLC & others; Cheng Lee Co., Inc.
vs. Super 88 Allston LLC & others; Gary Wong vs. Haymarket
Capital, LLC, & others; Chang & Son Enterprises, Inc., & others
vs. Super 88 Super Market II, Inc., & others.
    3
       The appellant, Attorney Richard Goren, was allowed to
intervene in these cases solely for the purpose of appealing the
award of sanctions against him that is at issue in this appeal.
                                                                     2


     A motion for sanctions, filed on March 29, 2011, was heard
by D. Lloyd Macdonald, J.

     The Supreme Judicial Court granted an application for
direct appellate review.


     Michael P. Angelini for Richard Goren.
     Cynthia Mark (Anne R. Sills with her) for Yu Cheng Liu &
another.
     Gregory P. Turner, for Hop Lee Trading Co., Inc., & others,
was present but did not argue.
     Vy Truong, for Tin World, Inc., was present but did not
argue.
     Debra Squires-Lee & Jessica Gray Kelly, for Boston Bar
Association, amicus curiae, submitted a brief.


    GANTS, C.J.      The issue presented in this case is the scope

of a judge's authority under the inherent powers of the court to

order an attorney for a party to pay the other parties'

attorney's fees as a sanction for the attorney's misconduct

where that sanction is not authorized by any statute or court

rule, and where the attorney has not violated a court order or

rule of procedure.    We conclude that a judge may exercise the

court's inherent power to sanction an attorney with an

assessment of attorney's fees only if the attorney has engaged

in misconduct that threatens the fair administration of justice

and the sanction is necessary to preserve the judge's authority

to administer justice.     Because we conclude that the judge

abused his discretion in exercising the court's inherent powers

to sanction the attorney under the circumstances in this case,

and that the attorney's alleged misconduct was more
                                                                    3


appropriately addressed by a referral to the Board of Bar

Overseers (board), we reverse the judge's order imposing

sanctions.4

     Background.    Attorney Richard Goren was the attorney for

Cheng Lee Co., Inc. (Cheng Lee), one of the plaintiffs in a

complex litigation in the Superior Court arising out of the

attempted sale of three supermarkets in the Boston area (the

Super 88 stores).   Eight cases, later consolidated, were brought

by three groups of plaintiffs:   the "trade creditors" (vendors

of the Super 88 stores, including Cheng Lee, the "Hop Lee"

plaintiffs, and the "Tin World" plaintiffs); the "workers"

(former employees of the Super 88 stores asserting class action

wage claims); and the "asset purchasers" (aggrieved attempted

purchasers of the Super 88 stores).    The cases were brought

against three groups of defendants:    the "Super 88 defendants"

(corporate entities and principals of the Super 88 stores); the

"Hong Kong Supermarket defendants" (the prospective purchasers

of the Super 88 stores); and the "lenders" (financial

institutions that lent money to the Super 88 defendants).

     On December 10, 2010, counsel for all parties in the

litigation appeared in court for a conference pursuant to Mass.

R. Civ. P. 16, as amended, 466 Mass. 1401 (2013), and for an

     4
       We acknowledge the amicus brief submitted by the Boston
Bar Association.
                                                                     4


omnibus motions hearing.    With the judge's permission, counsel

used the occasion instead to engage in substantive settlement

discussions.   They reported to the court that a potential

settlement framework had been reached, and they requested that

the conference be continued so that they could further develop

the framework.    The judge allowed the continuance and encouraged

counsel's efforts.    The conference was continued a second time

on the representation by counsel that substantial progress was

being made towards settlement.    The judge scheduled March 18,

2011, as the date on which counsel would report the terms of a

final settlement to the court or proceed with the conference and

hearing.

    Prior to March 18, the parties had reached a final

settlement agreement, which they had intended to sign and file

with the court.    Under the terms of the settlement agreement,

the lenders agreed to release their claims to a security

interest in the Super 88 store located in the Dorchester section

of Boston in exchange for a release of the claims of all

plaintiffs in the consolidated cases.    From the proceeds of the

sale of the Dorchester store to one of the asset purchasers in

settlement of its claims, Cheng Lee was to receive $650,000; the

Hop Lee plaintiffs were to receive $264,000; the Tin World

plaintiffs were to receive $313,395; and the workers were to

receive $950,000, but $500,000 would not be paid for six months.
                                                                    5


This would leave a balance of approximately $7 million for the

lenders from the sale of the other two Super 88 stores.

     On March 18, however, counsel appeared in court and

announced that there had been a "breakdown in the settlement

discussions" because, days earlier, they had learned of a

solicitation letter that Goren had sent out the week before to

106 unsecured creditors of the Super 88 defendants that had been

identified on a 2009 bankruptcy schedule.5   Most of the

recipients were nonparty creditors, but four of the Hop Lee

plaintiffs also received the letter, as did one nonparty

creditor who was represented by the attorney for Tin World.6   In

the letter, which was printed on the stationery of Goren's law

firm at the time, Bodoff & Associates, P.C. (Bodoff), Goren

explained that he "represent[ed] an unsecured trade creditor of

Super 88 and [was] about to conclude an agreement whereby [his]

client will recover 100 cents on the dollar in a settlement with

various parties."   The letter went on to request that the

recipient complete an enclosed form if the recipient were

"interested in seeking to recover [its] unpaid Super 88 invoices

on a contingent fee basis."   The letter further explained, "If


     5
       The Super 88 defendants had filed for bankruptcy in 2009,
but the bankruptcy petitions were dismissed.
     6
       Goren later stated that the letter was sent to the Hop Lee
plaintiffs through "error and inadvertence."
                                                                    6


there is sufficient interest generated by unpaid creditors, we

will bring a lawsuit against certain parties on the creditors'

collective behalf . . . ."7   The letter both began and concluded

with a request that the recipient treat the inquiry as

confidential.8

     The Tin World and Hop Lee plaintiffs and the Super 88

defendants moved for sanctions against Goren on the grounds that

he had violated the rules of professional conduct9 and had

interfered with the "effective administration of justice."10   At


     7
       The letter further stated that "[t]he contingency would be
for 50% plus a proportionate share of costs and no settlement
for less than 90% of aggregate face value could be made without
the approval of a majority in interest of the claimants and the
party financing the litigation."
     8
      In a subsequently filed affidavit, Goren stated that "[a]
number of creditors responded" to this inquiry, and that he
informed them that he was "not advising, nor agreeing then to
represent" them, but "was gathering information for [a] third
party who was considering financing the prosecution of their
claims and that upon resolution of [his] current representation
[of Cheng Lee], [he] would be in touch with them."
     9
        The "Tin World" plaintiffs and "Hop Lee" plaintiffs
specifically claimed that Goren had contacted parties
represented by counsel (including the four Hop Lee plaintiffs
who received the solicitation letter) in violation of Mass. R.
Prof. C. 4.2, as amended, 437 Mass. 1303 (2002), and that he had
solicited clients with interests adverse to his client, Cheng
Lee Company Co., Inc. (Cheng Lee), in violation of Mass. R.
Prof. C. 1.7, as amended, 430 Mass. 1301 (1999). The Super 88
defendants also claimed that Goren had "engag[ed] in bad faith
negotiations over the course of three months with all counsel in
these consolidated actions" in violation of the preamble to the
rules of professional conduct.
     10
         The moving parties requested that sanctions also be
imposed on Bodoff & Associates, P.C. (Bodoff), and the Super 88
                                                                   7


the sanctions hearing on April 8, the various counsel explained

why Goren's solicitation letter had derailed the settlement

process.   They noted that the total amount of the claims

exceeded the aggregate sale prices of the three supermarkets,

and that everyone understood that it was in the interest of

their clients that "outsiders to the consolidated actions not be

invited in on what was a finite pot of money."   As a number of

the parties had agreed to compromise their claims in various

ways for the sake of reaching a settlement, the prospect of

additional claims caused them to renege, because they had only

agreed to compromise their claims on the assumption that they

"were wrapping up all of the litigation," and because "a

potential involuntary bankruptcy" could have been triggered if

other "potential creditors [were] alerted to the false

assumption that there's a pot of money out there that's just

waiting to be tapped."11   The parties had never entered into a

confidentiality agreement, and there was no confidentiality

provision in the proposed settlement agreement, but counsel

explained that "there was no real need for a [c]onfidentiality


defendants requested that sanctions also be imposed on Goren's
client, Cheng Lee.
     11
       Counsel also contended that Goren's statement that his
client had received "100 cents on the dollar" contributed to the
derailment of the settlement because it caused the Tin World
plaintiffs -- who had only received "69 cents on a dollar" -- to
insist on receiving more money.
                                                                    8


[a]greement because it was in all of [their] own clients'

interest to keep this as quiet as possible."12

     Goren replied that sanctions were unwarranted because he

had not violated any ethical rule or court order or committed a

breach of any agreement with the other parties, and because

jurisdiction for sanctioning attorneys for ethical violations

lies with the board.   He also denied that he had had any

intention to "torpedo" the settlement.

     The judge ordered Goren to "reimburse all parties in the

consolidated cases their necessary and reasonable attorney[']s

fees and expenses incurred from December 10, 2010 through April

8, 2011 in connection with the effort to settle the litigation

and respond to the solicitation by Attorney Goren."13   The judge

quoted the following passage from Beit v. Probate & Family Court

Dep't, 385 Mass. 854, 859-860 (1982):


     12
       Counsel also noted that although "confidentiality was
discussed," the negotiations involved a class action suit and
"confidentiality would actually be difficult in this
circumstance."
     13
       Originally, the judge also ordered that Cheng Lee be
jointly and severally liable for the parties' attorney's
fees.However, the judge later vacated that part of the order
after he was persuaded, based in part on an affidavit from
Goren, "that Cheng Lee intended that the settlement go through
as negotiated by the parties and that Cheng Lee did nothing to
encourage Goren's solicitation." The judge stated that "[o]n
the expanded record, it would be unjust for Cheng Lee to be
sanctioned for conduct that directly harmed Cheng Lee's own
interests." The judge did not order sanctions against Bodoff.
                                                                    9


    "Judges have the inherent power to do whatever may be done
    under the general principles of jurisprudence to insure
    [the integrity of the judicial process]. . . . Simply
    stated, implicit in the constitutional grant of judicial
    power is authority necessary to the exercise of . . .
    [that] power. . . . [E]very judge must exercise his
    inherent powers as necessary to secure the full and
    effective administration of justice. . . . Exercising this
    power, a judge may impose reasonable court costs on an
    attorney who . . . delays the adjudication of legitimate
    claims and defenses, unnecessarily increases clients'
    litigation expenses, and squanders limited judicial
    resources. A judge cannot condone behavior that causes
    precious time to be wasted away while the court, parties,
    court personnel, and witnesses [otherwise diligently
    conduct themselves]" (quotations, citations, and footnotes
    omitted).

The judge noted that, "[i]n a technical sense," he did not have

jurisdiction to rule on compliance with the rules of

professional conduct, but he concluded that the content of the

rules "may inform the [c]ourt's assessment of whether Goren

acted unreasonably such as to have impeded 'the full and

effective administration of justice' and 'delay[ed] the

adjudication of legitimate claims and defenses . . . and

squander[ed] limited judicial resources.'"   The judge found that

"[u]nquestionably, Goren did so."

    The judge stated that he had "placed on hold [his] earlier

effort to move the consolidated cases to prompt trial on

counsel's representation in December, joined by Goren, that they

had agreed on a settlement framework but that time was needed to

finalize it."   He did so in reliance "on the good faith of all

counsel, as officers of the [c]ourt, in representing to the
                                                                   10


[c]ourt that they were engaged diligently in the global

settlement effort."   He found that "but for one participant,"

impliedly Goren, "they were in fact so engaged."

     He found that the settlement negotiations had been

"conducted in confidence because of the parties' awareness that

if additional claimants appeared, the finite settlement fund

would be further diluted and (if a critical mass of new claims

were filed) a bankruptcy petition could be triggered that would

have left all the plaintiffs without a practical remedy."     He

also found that, in these circumstances, "the very act of

solicitation and its communication of the prospect of a recovery

by third parties breached the assumption of confidentiality,

which was central to the prospect of achieving settlement."

     The judge found that Goren "appeared to have . . .

violat[ed]" Mass. R. Prof. C. 4.2, as amended, 437 Mass. 1303

(2002), by soliciting five creditors that Goren knew or should

have known were already represented by counsel for the trade

creditors.14   He further found that Goren "was subject to"

paragraph 2 of the preamble to the rules of professional conduct


     14
       Rule 4.2 of the Massachusetts Rules of Professional
Conduct, as amended, 437 Mass. 1303 (2002), provides: "In
representing a client, a lawyer shall not communicate about the
subject of the representation with a person the lawyer knows to
be represented by another lawyer in the matter, unless the
lawyer has the consent of the other lawyer or is authorized by
law to do so."
                                                                 11


and that his "conduct was fundamentally dishonest toward his co-

counsel and a breach of the core professional duty of good faith

and fair dealing with other counsel."15   The judge also found

that Goren's conduct "was a fundamental breach of his duty of

candor to the [c]ourt," in violation of Mass. R. Prof. C. 3.3,

426 Mass. 1383 (1998), but he did not specify how Goren had

committed a breach of this duty, or which subsection of rule

3.3 (a) Goren had violated.16,17

     The judge further concluded that "[t]he [c]ourt has been

materially prejudiced" by Goren's conduct, writing:

     "The impact of Goren's conduct on the administration of
     justice, the [c]ourt's most immediate concern, has been
     stark. The progression of the consolidated cases to a fair
     and prompt disposition has been obstructed. Three months

     15
       Paragraph 2 of the Preamble to the Massachusetts Rules of
Professional Conduct, 426 Mass. 1303 (1998), provides, in
relevant part: "As a representative of clients, a lawyer
performs various functions. . . . As negotiator, a lawyer seeks
a result advantageous to the client but consistent with
requirements of honest dealing with others."
     16
       Rule 3.3 (a) of the Massachusetts Rules of Professional
Conduct, 426 Mass. 1383 (1998), which was the rule in effect on
the date of the judge's order, provided that a "lawyer shall not
knowingly . . . (1) make a false statement of material fact or
law to a tribunal; (2) fail to disclose a material fact to a
tribunal when disclosure is necessary to avoid assisting a
criminal or fraudulent act by the client . . . ; (3) fail to
disclose to the tribunal legal authority in the controlling
jurisdiction known to the lawyer to be directly adverse to the
position of the client and not disclosed by opposing counsel; or
(4) offer evidence that the lawyer knows to be false . . . ."
     17
       The judge made no findings regarding the allegation by
the moving parties that Goren had violated Mass. R. Prof. C.
1.7.
                                                                  12


     of diligent and expensive lawyers' time has been wasted.
     And the assumption on which the [c]ourt relied in staying
     the cases has been shown to have been based on a false
     premise."

In addition to allowing in part the motions for sanctions and

ordering sanctions against Goren, the judge referred a copy of

his order to the board for its review.

     Pursuant to the judge's order, counsel involved in the

settlement negotiations filed affidavits detailing their

attorney's fees.   After a nonevidentiary hearing addressing

those filings, the judge ordered Goren to pay sanctions totaling

$239,928.40 to counsel for the parties engaged in settlement

negotiations (other than Cheng Lee).     The judge observed:

     "The magnitude of the total award gives the [c]ourt
     temporary pause. However, on reflection, it is a fair,
     reasonable and just sanction under the unusual, if not
     unique, circumstances of this case. Attorney Goren's
     callous indifference to the consequences of his unethical
     solicitation directly caused the predictable financial
     injury which the sanctions are designed to compensate.
     Further, not reflected in the sanctions is the impact on
     the [c]ourt (the resources of which are currently strained
     to the limit). If such impact were in fact monetized, the
     total sanctions would be substantially enlarged."

Goren appealed, and we granted direct appellate review.18




     18
       The sanctions award against Goren is the only issue on
appeal. The parties ultimately entered into a court-indorsed
settlement agreement on June 11, 2014, which resolved all claims
in these consolidated cases apart from the sanctions at issue in
this appeal and a separate award of attorney's fees not
involving Goren.
                                                                   13


     Discussion.   Massachusetts generally follows the "American

rule" and denies recovery of attorney's fees unless such fee-

shifting is authorized by contract, statute, or court rule.     See

Police Comm'r of Boston v. Gows, 429 Mass. 14, 17 (1999) (Gows);

Preferred Mut. Ins. Co. v. Gamache, 426 Mass. 93, 95 (1997).     In

some circumstances, a judge in a civil case is expressly

authorized by statute or rule to sanction an attorney for

misconduct by requiring the attorney to pay opposing counsel's

fees.   A judge may award an adverse party reasonable attorney's

fees and other costs upon a finding that "all or substantially

all of the claims, defenses, setoffs or counterclaims . . . made

by any party who was represented by counsel . . . were wholly

insubstantial, frivolous and not advanced in good faith."   G. L.

c. 231, § 6F.   See Mass. R. Civ. P. 11 (a), as amended, 456

Mass. 1401 (2010) (attorney may be subjected to "appropriate

disciplinary action" for wilful violation of rule requiring that

attorney not sign pleading unless "to the best of his knowledge,

information, and belief there is a good ground to support it;

and that it is not interposed for delay").   A judge is also

granted abundant authority pursuant to Mass. R. Civ. P. 37 to

impose sanctions, including attorney's fees, where an attorney

violates a rule of discovery or an order regarding discovery.

See Mass. R. Civ. P. 37 (b), as amended, 423 Mass. 1406 (1996).

Furthermore, even though not expressly authorized by the rules
                                                                   14


governing contempt, we have recognized -- notwithstanding the

American rule -- that "[w]here a party's conduct in a litigation

constitutes contempt of court, . . . a court has discretion to

award attorney's fees against the contumacious party."     Gows,

supra.19

     In this case, the judge assessed attorney's fees against

Goren without the authority of any statute or rule, without

finding Goren in contempt of court, and in the absence of any

contractual arrangement among the parties authorizing the

assessment of attorney's fees.   The judge in his decision

imposing sanctions on Goren quoted the legal standard we

declared in Beit, noting that a judge, through the exercise of

the court's inherent powers, may sanction an attorney by the

award of attorney's fees "as necessary to secure the full and

effective administration of justice."   Beit, 385 Mass. at 859,

quoting O'Coins, Inc. v. Treasurer of the County of Worcester,

362 Mass. 507, 514 (1972).   But the legal issue in Beit was

simply whether a judge, through the exercise of inherent powers,

     19
       See Mass. R. Civ. P. 65.3, as appearing in 386 Mass. 1244
(1982) (authorizing civil contempt proceedings for violations of
"orders or judgments entered pursuant to these rules, for the
violation of which civil contempt is an appropriate remedy").
See also Demoulas v. Demoulas Super Mkts., Inc., 424 Mass. 501,
571 (1997), S.C., 428 Mass. 543 (1998), and S.C., 432 Mass. 43
(2000) ("As matter of law, the awarding of attorney's fees and
costs is an appropriate element of a successful civil contempt
proceeding"); Matter of Vincent, 408 Mass. 527, 530 (1990) ("It
is well settled that a court has the inherent power to impose
sanctions for contempt of its orders").
                                                                   15


could sanction an attorney for failing to appear at trial.     That

was effectively a violation of a court order, because when a

judge sets a date for trial, and no continuance is sought or

allowed, the judge is implicitly ordering counsel in the case to

appear on that date for trial, and the counsel's failure to

appear, without excuse, is plainly grounds for sanction.     See

Beit, supra at 859-860 ("authority to make the court's lawful

orders effective" includes authority to sanction attorney for

failure to appear).   Goren did not violate any court order; nor

did he engage in any misconduct in the court room.   Therefore,

this case tests the limits of a judge's inherent powers to

sanction in a way that Beit did not, and requires us to revisit

the scope of the court's inherent powers.

    We have held that a judge has the inherent power to assess

attorney's fees against a party or attorney for out-of-court

misconduct that was not in violation of any court order, but

only in "rare and egregious cases."   Gows, 429 Mass. at 17, 19

(judge awarded attorney's fees against party who delayed

compliance with lawful court order and forced prevailing party

to resort to litigation to obtain compliance).   The crux of the

issue here is whether this is such a "rare and egregious" case.

    Under Federal law, a judge may exercise the inherent powers

of the court to assess attorney's fees against an attorney as a

sanction for misconduct where the attorney has "willful[ly]
                                                                  16


disobe[yed]" a court order or where the attorney has "acted in

bad faith, vexatiously, wantonly, or for oppressive reasons."

Chambers v. NASCO, Inc., 501 U.S. 32, 45-46 (1991), quoting

Alyeska Pipeline Serv. Co. v. Wilderness Soc'y, 421 U.S. 240,

258-259 (1975).    See Gows, 429 Mass. at 18, quoting Newman v.

Piggie Park Enters., Inc., 390 U.S. 400, 402 n.4 (1968) (noting

that under Federal law, "[c]onduct has been held to justify an

award of attorney's fees where a party has acted 'in bad

faith'").    In Chambers, the bad faith conduct that warranted the

assessment of attorney's fees -- which included but went beyond

violations of court orders and other misconduct that could be

sanctioned under Federal statutes and rules -- was egregious.

See Chambers, supra at 35-42, 58 (affirming award of almost $1

million in attorney's fees against litigant who tried "first, to

deprive [the Federal District Court] of jurisdiction [by acts of

fraud on the court] and, second, to devise a plan of

obstruction, delay, harassment, and expense sufficient to reduce

[opposing party] to a condition of exhausted compliance").

However, there appears to be no Federal rule defining what

constitutes "bad faith" for the purpose of justifying a court's

award of attorney's fees based on the court's inherent

powers.     See id. at 63 (Kennedy, J., dissenting) (only

limitation on court's exercise of inherent power to impose

sanctions "appears to be a finding at some point of 'bad faith,'
                                                                 17


a standard the Court fails to define").   We recognize that "bad

faith" alone is too vague a standard to establish the scope of a

judge's inherent power to assess attorney's fees against an

attorney who is not in violation of a court order, statute, or

rule of procedure.

    A judge's inherent powers -- including the inherent power

to assess attorney's fees for misconduct -- must be broad enough

to enable a judge to ensure the fair administration of justice.

See Avery v. Steele, 414 Mass. 450, 457 (1993), quoting New

England Novelty Co. v. Sandberg, 315 Mass. 739, 746 (1944)

("'[C]ourt[s] of superior jurisdiction [have] the inherent power

. . . to punish those who obstruct or degrade the administration

of justice' . . . [and] have wide discretion to determine when a

party or attorney before them has acted in a manner warranting

the imposition of sanctions"); Beit, 385 Mass. at 859.    But the

exercise of these powers to assess attorney's fees must be

limited to those cases where the imposition of such sanctions is

necessary to preserve the court's authority to accomplish

justice.   See Chambers, 501 U.S. at 64 (Kennedy, J., dissenting)

("Like all applications of inherent power, the authority to

sanction bad-faith litigation practices can be exercised only

when necessary to preserve the authority of the court");

O'Coins, Inc., 362 Mass. at 510, quoting Opinion of the

Justices, 279 Mass. 607, 609 (1932) ("[I]mplicit in the
                                                                   18


constitutional grant of judicial power is 'authority necessary

to the exercise of . . . [that] power [emphasis supplied]'").

The inherent powers of the court are limited by this rule of

necessity, consistent with the principle that "[b]ecause

inherent powers are shielded from direct democratic controls,

they must be exercised with restraint and discretion."     Roadway

Express, Inc. v. Piper, 447 U.S. 752, 764 (1980).   See Chambers,

supra at 44 ("Because of their very potency, inherent powers

must be exercised with restraint and discretion").20   In accord

with this principle, a court should exercise restraint and

discretion both in determining whether the rule of necessity

permits the imposition of sanctions under a court's inherent

powers and, where it does, in determining whether to impose a

sanction in a particular case and the severity of the sanction.

     The inherent powers necessary to preserve the court's

authority to accomplish justice include the power to sanction an

attorney for failing to comply with an order of the court and

for undue delay in compliance.   See Sommer v. Maharaj, 451 Mass.


     20
       Where a court's power to impose the sanction of
attorney's fees is concerned, there is an additional
consideration warranting restraint, namely, the risk that the
court's inherent powers might be interpreted so liberally as to
create an exception to the American Rule so broad that it might
in practice devour the rule. See Chambers v. NASCO, Inc., 501
U.S. 32, 45 (1991), quoting Roadway Express, Inc. v. Piper, 447
U.S. 752, 765 (1980) (court has inherent power to depart from
American rule only in "narrowly defined circumstances").
                                                                   19


615, 620-622 (2008), cert. denied, 556 U.S. 1235 (2009)

("extreme delay in payment of the judgment" warranted forfeiture

of party's right to be heard); Gows, 429 Mass. at 17-19; Beit,

385 Mass. at 859-860; Commonwealth v. Rogers, 46 Mass. App. Ct.

109, 112 (1999) (upholding nominal assessment of fees against

attorney for violation of court order where violation was not

disruptive enough to warrant summary contempt punishment).      See

also Chambers, 501 U.S. at 45-46, quoting Alyeska Pipeline Serv.

Co., 421 U.S. at 258, and Hutto v. Finney, 437 U.S. 678, 689

n.14 (1978) (fee shifting allowed for "willful disobedience of a

court order" and where party "shows bad faith by . . . hampering

enforcement of a court order").   The court's inherent powers

also include the power to sanction an attorney for making

knowingly false misrepresentations to the court, intentionally

misleading the court, or knowingly concealing information that

an attorney has a duty to provide to the court.   See Chambers,

supra at 46, quoting Universal Oil Prods. Co. v. Root Refining

Co., 328 U.S. 575, 580 (1946) ("[I]f a court finds 'that fraud

has been practiced upon it . . . ,' it may assess attorney's

fees against the responsible party"); Munshani v. Signal Lake

Venture Fund II, LP, 60 Mass. App. Ct. 714, 714-715, 718-722

(2004) (dismissal of party's case pursuant to court's inherent

powers was warranted after party committed fraud on court by

"manufacturing evidence, swearing to its authenticity, and
                                                                  20


continuing to insist on its authenticity for more than seven

months while an expert investigated the matter").   They also

include the power to sanction an attorney for engaging in

conduct in the court room that interferes with a judge's ability

to manage the court room fairly, efficiently, and respectfully.

See Chambers, supra, quoting Hutto, supra (fee shifting allowed

where party "shows bad faith by delaying or disrupting the

litigation"); Clark v. Clark, 47 Mass. App. Ct. 737, 743-744

(1999) (award of attorney sanctions was not improper where

attorney engaged in "bombastic" behavior during trial, and

walked out of court room during cross-examination of her client

without permission after having been warned by court that such

conduct could result in criminal contempt proceedings being

instituted against her).   They also include the power to

sanction an attorney for other types of misconduct, but only

where the exercise of that inherent power is necessary to

punish, deter, or remedy misconduct that threatens a judge's

ability to ensure the fair administration of justice.   See

Avelino-Wright v. Wright, 51 Mass. App. Ct. 1, 3, 5-6 (2001)

(upholding attorney's fee sanction for attorney who "abused the

court process" by, inter alia, "challenging the integrity of the

judges and appointed experts"; "becoming so enmeshed with her

client that she [had] lost her professionalism in advocating for

a client"; "not attempting to exercise proper control and
                                                                 21


guidance of her client"; and "violating the court imposed

restraining order against her").

    The judge in this case essentially found that Goren, by

sending the solicitation letter, committed a breach of the

"assumption of confidentiality" that was "central to the

prospect of achieving settlement," and thereby thwarted a

settlement that was on the verge of being executed, which wasted

three months of attorneys' time that had been invested in

negotiating the settlement, and "materially prejudiced" the

court by delaying the judge's effort to move the consolidated

cases towards trial.   Further, although the judge recognized

that he had no jurisdiction "[i]n a technical sense" to decide

whether Goren had violated the rules of professional conduct, he

nonetheless essentially found that Goren had violated these

rules, and the judge relied on these violations to demonstrate

that Goren had acted unreasonably to impede "the full and

effective administration of justice."   We review the judge's

imposition of sanctions under the court's inherent powers for

abuse of discretion.   See Chambers, 501 U.S. at 55.   "[A]

judge's discretionary decision constitutes an abuse of

discretion where we conclude the judge made 'a clear error of

judgment in weighing' the factors relevant to the decision,

. . . such that the decision falls outside the range of
                                                                   22


reasonable alternatives" (citation omitted).    L.L. v.

Commonwealth, 470 Mass. 169, 185 n.27 (2014).

     We know of no other case, nor has one been cited by the

parties or amicus, where a judge sanctioned an attorney pursuant

to the inherent powers of the court for conduct that resulted in

a breakdown of settlement negotiations where there was no breach

of a settlement agreement or confidentiality agreement, and no

violation of an order of the court or rule of procedure.21   The

fair administration of justice does not require the settlement

of a case; although the parties are free to settle their case,

their entitlement under law is to a trial, not to a settlement

in lieu of a trial.   See Bower v. Bournay-Bower, 469 Mass. 690,

701 (2014) ("art. 11 [of the Massachusetts Declaration of

Rights] safeguards an individual's right to seek recourse under

the law"); Graizzaro v. Graizzaro, 36 Mass. App. Ct. 911, 912

(1994) ("A court may appropriately urge settlement on the


     21
       In Strand v. Hubbard, 31 Mass. App. Ct. 914, 914-915
(1991), where the Appeals Court approved an award of attorney's
fees against a party who "provoked a needless round of
litigation by torpedoing the settlement to which she had
previously agreed," the Appeals Court was acting pursuant to its
statutory authority under G. L. c. 215, § 45, which applies only
in probate proceedings and which permits a court to award costs
and expenses "as justice and equity may require." The holding
in that case applies only to probate proceedings. See Matter of
the Estate of King, 455 Mass. 796, 802-805 & n.13 (2010) ("§ 45
is a special departure from the American rule . . . but one
[that is] limited to matters relating to wills, estates, and
trusts").
                                                                  23


parties but may not refuse them access to a judicial forum to

resolve their justiciable disputes").    See also Goss Graphics

Sys., Inc. v. DEV Indus., Inc., 267 F.3d 624, 627-628 (7th Cir.

2001) ("If parties want to duke it out, that's their

privilege").   It might be regrettable that money and time were

wasted in negotiations that ultimately failed to bear fruit, but

that risk is inherent in every negotiation.    Because of the risk

that judges may misuse the inherent powers to pressure a party

to settle a case by threatening the party with sanctions, and

also because of the risk that judges will be drawn into

collateral disputes regarding what occurred during settlement

negotiations by parties seeking sanctions, we must scrutinize

with special care any exercise of the inherent powers in the

context of settlement negotiations.     Cf. Graizzaro, supra ("[A]

judge must show restraint in urging settlement on the parties,"

and "[w]hile a judge in a civil case doubtless may play a role

in settlement discussions . . . , he must be conscious to avoid

use of his power to coerce settlements from recalcitrant

parties" [citation omitted]).

    A settlement agreement, especially in a case as complex as

this, no doubt would spare the court the time and resources that

would otherwise be devoted to trying the case.    But an

attorney's conduct during settlement negotiations that results

in the failure of those negotiations is not subject to sanctions
                                                                  24


under the judge's inherent powers where the judge is not

participating in those negotiations, because the failure of

settlement negotiations does not threaten a judge's ability to

ensure the fair administration of justice.22   Where a settlement

agreement is entered into as a result of fraud or duress, the

aggrieved party may challenge the lawfulness of the agreement

and may potentially be awarded attorney's fees as an equitable

remedy, along with the voiding of the agreement.   Cf. Warner

Ins. Co. v. Commissioner of Ins., 406 Mass. 354, 360 n.7 (1990)

("settlement agreement is a private contract . . . governed by

general contract law").   But where, as here, no agreement is

reached, a judge's inherent powers do not authorize the judge to

determine who was responsible for the breakdown of negotiations,

and order the attorney responsible to pay the attorney's fees

incurred by the other parties in the thwarted negotiations.




     22
       We do not mean to suggest that a court does not have a
legitimate interest in the progress of settlement negotiations.
Cf. Mass. R. Civ. P. 16, as amended, 466 Mass. 1401 (2013)
(identifying "possibility of settlement" as subject that "a
court may in its discretion direct the attorneys for the parties
. . . to appear before it" to consider at pretrial conference).
Other jurisdictions have accordingly held that a court has the
inherent power to order parties to attend settlement
negotiations, and to sanction parties for failing to comply with
such orders. See In re Novak, 932 F.2d 1397, 1406-1407 (11th
Cir. 1991); G. Heileman Brewing Co. v. Joseph Oat Corp., 871
F.2d 648, 656-657 (7th Cir. 1989). But we note that no such
order was issued in this case.
                                                                  25


     The judge here determined that Goren committed a breach of

the "assumption of confidentiality" that was necessary to the

entry of a settlement agreement, but where no confidentiality

agreement was entered into and where confidentiality was not

required by an order of the court, the inherent powers of the

court are not properly exercised to sanction the breach of such

an assumption.23   The judge suggested that the breach of the

"assumption of confidentiality" violated the obligation of an

attorney to deal honestly with others, but the inherent powers

of the court do not extend to claims that an attorney during

settlement negotiations did not act honestly.24

     The judge also found that Goren violated Mass. R. Prof. C.

4.2 by sending his solicitation letter to a few prospective


     23
       Contrast Baella-Silva v. Hulsey, 454 F.3d 5, 7, 11-13
(1st Cir. 2006) (affirming sanction imposed by Federal District
Court against party who committed breach of confidentiality
clause of settlement agreement incorporated into court's
judgment); Toon v. Wackenhut Corrections Corp., 250 F.3d 950,
952, 954 (5th Cir. 2001) (affirming sanction against party who
committed breach of confidentiality provision of settlement
agreement by filing unsealed motion to enforce settlement
agreement).
     24
       The judge focused on the provision in Mass. R. Prof. C.
Preamble, par. 2, which provides, "As negotiator, a lawyer seeks
a result advantageous to the client but consistent with
requirements of honest dealing with others," and implicitly
found that Goren violated that part of the preamble that calls
for "honest dealing with others." But the preamble to the rules
of professional conduct provides only "general orientation"; it
is not itself a rule. Mass. R. Prof. C. Scope [9], 426 Mass.
1308 (1998).
                                                                  26


clients who were already represented by counsel in settlement

negotiations.   The judge recognized that "[i]n a technical

sense" the adjudication of an alleged violation of an ethical

rule rests solely with the board and this court, and that a

judge does not have jurisdiction to rule on issues of

compliance.25   But he nonetheless determined that a finding of an

ethical violation may bear on the issue whether Goren impaired

the administration of justice.   In the circumstances of this

case, we disagree.   Sending a solicitation letter to a

represented client in these circumstances -- even assuming it

was in violation of rule 4.2 -- is not conduct that may be

sanctioned through the inherent powers of the court; such

sanctions were not necessary to ensure the fair administration

of justice where the judge also referred the matter to the board

for its consideration, and where disciplinary proceedings

instituted by the board and reviewed by this court would be able

to protect the interests embodied in rule 4.2.

     The judge's finding that Goren committed "a fundamental

breach of his duty of candor to the [c]ourt," in violation of

rule 3.3, calls for separate analysis, because this rule

prohibits an attorney from making a knowing false statement to a


     25
       See S.J.C. Rule 4:01, § 1, as amended, 430 Mass. 1319
(2000) ("exclusive disciplinary jurisdiction" over lawyers
practicing in the Commonwealth lies with Supreme Judicial Court
and Board of Bar Overseers).
                                                                    27


court, and it is plain that the inherent powers of the court

include the authority to sanction an attorney for such

misconduct, regardless of the adjudication of any complaint

before the board for violation of this rule.   See Rockdale Mgt.

Co. v. Shawmut Bank, N.A., 418 Mass. 596, 598 (1994) ("When a

fraud on the court is shown through clear and convincing

evidence to have been committed in an ongoing case, the trial

judge has the inherent power to take action in response to the

fraudulent conduct," and "has broad discretion to fashion a

judicial response warranted by the fraudulent conduct");

Munshani, 60 Mass. App. Ct. at 718-722.   See also Chambers, 510

U.S. at 46, quoting Universal Oil Prods. Co., 328 U.S. at 580

("if a court finds 'that fraud has been practiced upon it, or

that the very temple of justice has been defiled,' it may assess

attorney's fees against the responsible party").   The judge did

not specify what he found to constitute this breach of Goren's

duty of candor but we need not remand for such a finding,

because the only finding that might support the exercise of the

judge's inherent powers to sanction -- a finding that, when the

attorneys represented to the judge that they were exploring

settlement of the case, Goren knowingly misled the judge because

Goren knew at the time that he intended to sabotage any possible

settlement by sending out the solicitation letter -- is not

supported by the information presented to the court.     Although
                                                                    28


there was ample information to support a finding that Goren

should have recognized that his sending of the solicitation

letter put at risk the settlement agreement that he claimed in

the letter he was "about to conclude" for his client, there is

no information to suggest that Goren sought settlement

discussions to procure delay in the litigation, knowing that he

would sabotage any possible settlement.

    We understand the judge's frustration that a settlement of

a complex case was thwarted by Goren's desire to solicit other

clients at a time when he should have known that doing so risked

the settlement that had so nearly been achieved.    We understand

as well the parties' frustration that so much of their

attorneys' time (and therefore their money) was squandered by

the ultimate failure of negotiations triggered by Goren's

solicitation.    But the inherent powers of a judge to sanction an

attorney are not so broad as to right all wrongs.    They are

limited to what is necessary to "vindicat[e] judicial

authority."    Chambers, 501 U.S. at 46, quoting Hutto, 437 U.S.

at 689 n.14.    See Byrne v. Nezhat, 261 F.3d 1075, 1133 n.116

(11th Cir. 2001) ("Unlike the tort law, [sanctions imposed under

court's inherent powers] are aimed directly at redressing the

harm suffered by the judicial system"); Mark Indus., Ltd. v. Sea

Captain's Choice, Inc., 50 F.3d 730, 733 (9th Cir. 1995)

("Return of all fees and costs [was] too severe a sanction"
                                                                   29


because "[t]he proper use of sanctions that are within the

court's inherent power is to protect the court so it may

adequately dispense justice," whereas "[h]ere . . . the court

chose to impose what amounted to a summary malpractice

penalty").26   Because the alleged wrongs committed by Goren did

not threaten the judge's ability to ensure the fair

administration of justice, we conclude that the judge exceeded

the inherent powers of a court by his assessment of attorney's

fees and therefore abused his discretion in doing so.27




     26
       Sanctions imposed under the court's inherent powers may
also serve the purpose of "mak[ing] [a] party whole for expenses
caused by his opponent's obstinacy." Chambers, 501 U.S. at 46,
quoting Hutto v. Finney, 437 U.S. 678, 689 n.14 (1978). See
Avelino-Wright v. Wright, 51 Mass. App. Ct. 1, 5 (2001) ("Unlike
the use of the criminal contempt power, the purpose of sanctions
is designed not only to punish but also to compensate the
aggrieved litigant for the actual loss incurred by the
misconduct of the offending party"). But it does not follow
that sanctions can always be justified whenever a party is
injured by an opposing party's or an attorney's misconduct. The
limiting principle of necessity means that the inherent powers
of a judge may only be exercised where necessary to preserve the
court's authority to administer justice.
     27
       Because we conclude that the sanctions order must be
reversed where the fair administration of justice was not
threatened by Goren's conduct, we do not reach the issue whether
Goren's conduct was in bad faith, or whether a finding of bad
faith is required to assess attorney's fees under the judge's
inherent powers where no court order or rule of procedure has
been disobeyed. Nor do we consider Goren's argument that he was
entitled to an evidentiary hearing before sanctions could be
imposed.
                                                                30


     Conclusion.   For the reasons stated, we reverse the judge's

order and subsequent amended order as they pertain to the

imposition of sanctions on Goren.28


                                      So ordered.




     28
       Our reversal of the judge's order does not affect the
judge's referral of the matter to the Board of Bar Overseers for
its consideration.